Citation Nr: 1102516	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection of a low back disability. 

2.  Whether new and material evidence has been received to reopen 
a claim for service connection of a groin injury.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for the residuals of a pulled 
abdominal muscle.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection of hypertension.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for carpal tunnel syndrome 
(CTS).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from a July 1972 to November 
1973.  He had additional periods of inactive duty for training 
(INACDUTRA) and active duty for training (ACDUTRA) during service 
with the Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In a February 2008 
rating decision the RO denied the Veteran's applications to 
reopen claims for service connection of a low back disability 
(chemonucleolysis) and a groin injury.  In a February 2009 rating 
decision the RO denied the Veteran's claims for service 
connection of bilateral hearing loss, residuals of a pulled 
abdominal muscle, sleep apnea, CTS and hypertension.  

The Veteran was provided a Videoconference Board hearing in 
October 2010.  A transcript of the testimony offered at this 
hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges he has numerous disabilities that developed 
during a period of active service, or are otherwise attributable 
thereto, while serving with the Air Force Reserves.  Generally, 
service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

The Appellant in this case is a "Veteran" based on his active 
duty service from July 1973 to November 1973.  Therefore, he is 
entitled to "Veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  But to the extent his claim, instead, is predicated on 
his Air Force Reserves service, he must first establish that he 
qualifies as a "Veteran" for those periods of additional 
service before any compensation may be awarded.  A review of the 
record confirms that the Veteran did serve various periods of 
ACDUTRA and INACDUTRA, but fails to disclose evidence of the 
Veteran's periods of ACDUTRA or INACDUTRA.  It is also unclear if 
an attempt has been made in the past to verify the Veteran's 
specific periods of ACDUTRA or INACDUTRA.

Consequently, the Board concludes that AMC/RO must attempt to 
verify the appellant's periods of ACDUTRA or INACDUTRA.  If such 
attempt to obtain these records prove to be futile, this fact 
should be documented by the AMC/RO.

Lastly, the Veteran should be afforded VA examinations to address 
his claims for service connection of bilateral hearing loss and 
CTS.  At his Board hearing, he related a history of exposure to 
loud noise in service, particularly as his duties required him to 
operate heavy machinery, and that he had hearing problems in and 
ever since service.  Also, he related a history of experiencing 
numbness in his hands when running heavy equipment in service 
similar to those he now experiences with CTS.  There is otherwise 
insufficient evidence to decide these claims and this history 
suggests that these disabilities may be attributable to service.  
Accordingly, the Veteran should be afforded VA examinations to 
address these claims.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional efforts, to 
include contacting the appellant and any 
appropriate agency or National Guard unit, to 
verify all periods of ACDUTRA and INACDUTRA.  
Reports of retirement points do not contain 
the necessary information in this regard.  If 
it is not possible for this information to be 
obtained, this fact should be specially 
documented in the claims folder.

2.  After the development in paragraph 1 has 
been completed to the extent possible, 
schedule the Veteran for a VA audiological 
examination to determine the presence, 
severity and etiology of the Veteran's 
claimed bilateral hearing loss.  All 
indicated tests and studies should be 
conducted.  The claims file should be 
available for review by the examiner.  The 
examiner should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention to 
his lay assertions regarding noise exposure 
and the pertinent medical evidence.  The 
examiner should note that the claims file has 
been reviewed.

Based on a review of the record and 
examination of the Veteran, the examiners 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that bilateral hearing 
loss, if diagnosed, is attributable to 
service, including noise exposure experienced 
in service.  Any and all opinions must be 
accompanied by a complete rationale.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.

3.  After the development in paragraph 1 has 
been completed to the extent possible, 
schedule the Veteran for a VA examination by 
an appropriate medical professional to 
determine the presence, severity and etiology 
of the Veteran's claimed CTS.  All indicated 
tests and studies should be conducted.  The 
claims file should be available for review by 
the examiner.  The examiner should obtain a 
complete, pertinent history from the Veteran 
and review the claims file in conjunction 
with the examination, giving particular 
attention to his lay assertions and the 
pertinent medical evidence.  The examiner 
should note that the claims file has been 
reviewed.

Based on a review of the record and 
examination of the Veteran, the examiners 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that CTS, if 
diagnosed, is attributable to service, 
including the Veteran's service operating 
heavy equipment.  Any and all opinions must 
be accompanied by a complete rationale.  If 
the examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.

4.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


